SALCINES, Judge.
Kenneth C. Elrod appeals from the order of the circuit court adopting the hearing officer’s recommendation to grant the Department of Revenue’s motion to dismiss Mr. Elrod’s supplemental petition for modification/abatement of his child support obligation. We affirm without prejudice for Mr. Elrod to refile his supplemental petition for reconsideration under the newly established procedure set forth in Department of Revenue v. Jackson, 846 So.2d 486, 2003 WL 1922661 (Fla. Apr. 24, 2003).
Affirmed.
ALTENBERND, C.J., and VILLANTI, J., concur.